Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution

	Examiner was made aware that applicants’  RCE was filed with a suspension for 3 months.  The case was accidently docketed to the examiner before the 3 month period was up, and examiner completed an office action.  Examiner is now acknowledging the request for suspension.  In view of the original suspension, the original office action is vacated and a new office action put forth since the suspension time period is complete.  The most recent set of claim amendments have significantly altered the claimed invention. Therefore, examiner has withdrawn the previous rejections and put forth new 103 rejections.  

Applicant requested rejoinder of claim 34.  Examiner will not be granting this since claim 34 involves the actual formation of a neural retina which differs in structure and function in comparison to retinal cells and retinal tissue.  The formation of a neural retina was not originally examined

Regarding the indefiniteness rejection of record in the previous final rejection, thank you for correcting the dependency of claim 6.  The indefinite rejection has been removed.  

	 

Claim Objections

	Claim 1 is objected to because of the following informalities, “an MEK inhibitor” should be –a MEK inhibitor--

Claim 8 is objected to because of the following informalities:  “an FGF signal” should be –a FGF signal--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear if the factor for maintaining an undifferentiated state mentioned in claim 8  is the undifferentiated factor in claim 1 (step 1) and/or claim 1 (step 2). Claim 8 states, “wherein the factor for maintaining an undifferentiated state is a FGF signal transduction pathway activating substance”  Claim 8 depends from claim 1.  The first step of Claim 1 mentions “a factor for maintaining an undifferentiated state.”  However, Claim 1, step 2 also mentions the presence of a factor for maintaining an undifferentiated state.  It is not clear if claim 8’s FGF signal transduction pathway activating substance is referring to the factor for maintaining an undifferentiated state in step 1 and/or step 2 of Claim 1.  Because of this, the antecedent basis is unclear.  Because Claim 9 depends from Claim 8, Claim 9 is rejected as well for the same reason.  Therefore, the metes and bounds of the claim cannot be effectively determined.  For purposes of examination, examiner is interpreting claim 8 to mean that the FGF signal transduction pathway activating substance can be the factor for maintaining an undifferentiated state in either step 1 or step 2.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3,6-9,15-19,21,24-25,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. I WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), and Nakano II (WO 2015/068505)—English translation US 20160264936 will be referred to in the rejection since examiner is not comfortably fluent in Japanese 

Nakano teaches dispersing pluripotent cells and culturing the dispersed cells in suspension to form cell aggregates, wherein the aggregates are formed within about 72 hours after the cells are dispersed, and wherein the aggregates are uniform aggregates (Paragraphs 69, 72-73).  Nakano teaches the limitations of step (3) of the claimed method.  Paragraphs 69 and 72 state that cells are dispersed in the floating culture medium to form aggregates.  Paragraph 73 states that aggregates can be formed within 24 hours, more preferably 12 hours.  Paragraph 73 clearly states that the aggregates are uniform as in instant Claim 1(step 3)
Nakano fails to expressly mention the initial methods of maintaining/expanding pluripotent cells that can be used in its process to generate needed pluripotent cells of steps 1 and 2.  However, such expansion methods were already known at the time of applicants’ invention, and taught in both the Amit and Smith references.  An artisan would have been motivated to have expanded pluripotent cells in order to generate enough  cells to be used in the invention of Nakano
Amit uses expansion medium without a MEK inhibitor, in the absence of feeder cell support, and uses FGF as the factor to maintain an undifferentiated state (Abstract, Paragraph 108, 135; Amit does not require a MEK inhibitor) which is the same medium of step 1.  Amit specifically states that its expansion medium can be used to expand pluripotent stem cells while successfully maintaining the cells in a “pluripotent and undifferentiated state” (Paragraph 1).  By using the expansion/maintenance medium of Amit, the “exceptional differentiation potential” of the pluripotent stem cells can be successfully generated and preserved in order to be used as models to study early human development, lineage commitment, and differentiation processes, etc.” (Paragraph 2).  An artisan would have been motivated to have incorporated the expansion/maintenance culture process of Amit with Nakano in order to successfully generate enough pluripotent cells for further differentiation process of Nakano.  There would be a high expectation for success since Amit teaches that this process can successfully produce and expand pluripotent cells (Abstract) as in instant Claim 1(step 1), 8,9
Neither Nakano or Amit teach culturing the pluripotent cells in the absence of a feeder cell for a period of not less than 4 days and not exceeding 30 days in a medium comprising a factor for maintaining an undifferentiated state and a MEK inhibitor, wherein the medium does not contain a TGF-β family signal transduction pathway inhibitor.
However, Smith teaches culturing pluripotent stem cells in the absence of a feeder cell for a period of not less than 4 days and not exceeding 30 days in a medium comprising a factor for maintaining an undifferentiated state such as a GSK3 inhibitor and a MEK inhibitor, wherein the medium does not require a TGF-beta inhibitor (Abstract, Paragraphs 9-10, Paragraph 13, Paragraph 30, Paragraph 71) 
An artisan would have been motivated to have utilized the teachings in Smith because Smith teaches that the purpose of its expansion/maintenance medium is to “ameliorate problems in the art, e.g. to provide alternative or improved, methods of culturing and culture media suitable for pluripotent stem cells, which are capable of supporting self-renewal of said stem cells for many passages (Paragraph 8 of Smith).  A further objective of the invention is to provide an alternative culturing system that permits maintenance of a pluripotent stem cell culture in vitro until differentiation of the cells can be induced in a controlled manner (Paragraph 8 of Smith).  An artisan would have been motivated to have used the teachings of Smith with those of Nakano and Amit because it allows for the further production of useful pluripotent stem cells which can then be further differentiated.  There would be a high expectation for success because Smith does indeed state that these processes can be done successfully in Abstract, Paragraphs 9-10, Paragraph 13, Paragraph 30, and Paragraph 71 as in instant Claim 1(step 2),
Nakano does not teach furthering differentiation into retinal cells using a BMP signal transduction pathway activating substance.  However, such a step is taught by Nakano II (WO 2015068505)/US 20160264936.  An artisan would have been motivated to have added a BMP signal transduction activating substance because Nakano II teaches that pluripotent aggregates can be differentiated into retinal cells by treating the aggregates with BMP 3-18 days after the start of culture (Paragraph 15).  Examples of BMP that can be used include BMP2, BMP4, and BMP7 (Paragraph 68)  There is a large expectation for success because Nakano II shows that the aggregates can be successfully differentiated into retinal tissue cells (Figure 1)  as in instant Claim 1(Step 4), and 17-18
Dependent Claims taught by Nakano I
  Nakano teaches differentiating pluripotent stem cells into retinal cells.  Nakano uses a Sonic hedgehog transduction pathway activating substances such as SAG ([Paragraph 100] in serum free suspension medium in the third step (Abstract)  as in instant Claims 15-16.  The amount of sonic hedgehog that can be used includes 10 nM to 1µM ([Paragraph 100]) as in instant Claim 19.  Regarding 24-25--Paragraph 33 details that the stem cells used can be induced pluripotent stem cells.  Claim 6 specifically mentions that the cells may be from a human source.  
Dependent Claims taught by Smith
Smith teaches that the second step is performed under serum free conditions (Abstract) as in instant Claim 3.
The purpose of the Smith reference is to maintain and expand pluripotent stem cells.  Therefore, it would make sense to carry out the culture as long as needed in order to generate the number of cells desired for the aggregation portion of the culture process.  Therefore, it would be obvious to culture the cells in Smith’s medium for 4-6 days in order to generate the desired number of cells for the aggregation process of Nakano as in instant Claim 6
Smith teaches wherein the second step is performed with an adhesion culture method (Paragraph 72) as in instant Claim 7. Smith does not further contain a Sonic hedgehog signal transduction pathway activating substance; one is not cited as being required in the reference  as in instant Claim 31
Dependent Claims taught by Nakano II
The BMP signal transduction pathway activating substance is added to the medium at a point between day 3 and day 6 from the start of the third step (Paragraph 15) as in instant Claim 21, The retinal cells produced by the method of Nakano II are positive for Rax, Pax6, and Chx10 (Paragraph 53) as in instant Claim 32.
MPEP § 2144.05 (II) states the following Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time the references were effectively filed to try a finite possible concentrations of the amount of hedgehog signal transduction pathway activating substance used.  An artisan would have a reasonable expectation of success in optimizing the concentrations and duration of exposure because determining such factors was long established in the art as demonstrated by Nakano, Amit, and Smith.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Nakano II states that these aggregates can be later developed into retinal cells using BMP.  Amit and Smith detail methods of expanding undifferentiated pluripotent stem cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 1,10,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Nakano II (WO 2015/068505)—English translation US 20160264936 will be referred to in the rejection since examiner is not comfortably fluent in Japanese, and Valamehr (US 20140220681)

Nakano I, Nakano II,  Amit, and Smith apply as above to teach claim 1.  These references do not specifically mention the addition of Y27632 (a ROCK inhibitor) and/or the addition of PD0325901 (a MEK inhibitor) to their culture mediums which assist with the maintenance and expansion of pluripotent stem cells.  However, at the time of applicants’ invention, introducing these agents to assist with the maintenance of pluripotency was taught in Valamehr (Paragraphs 15 and  19).  An artisan would have been motivated to have included PD0325901 (a MEK inhibitor) and a ROCK inhibitor with the medium taught by Smith since these agents prevent cells from further differentiating.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Nakano II states that these aggregates can be later developed into retinal cells using BMP.  Amit and Smith detail methods of expanding undifferentiated pluripotent stem cells.  Valahmer teaches additional factors Y27632 (a ROCK inhibitor) and PD0325901 (a MEK inhibitor) and their use to prevent further differentiation of pluripotent cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR
Claims 1-2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Nakano II (WO 2015/068505)—English translation US 20160264936 will be referred to in the rejection since examiner is not comfortably fluent in Japanese, and Paul (USPT 8,193,235)

Nakano I, Nakano II,  Amit, and Smith apply as above to teach claim 1.  These references do not teach the application of a PKC inhibitor to maintain the cells in the undifferentiated state.  However, Paul teaches using a PKC inhibitor to maintain cells such as pluripotent stem cells in a undifferentiated state (background of Paul).  A preferred embodiment is Go6983 which maintains pluripotency of cells (Brief Description of Drawings).  An artisan would have been motivated to have combined a PKC inhibitor with the medium of Smith because the PKC inhibitor would help to maintain the pluripotency of the cells.  Because the reference teaches that PKC inhibitors help to prevent differentiation, there would be a high expectation for success.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Nakano II states that these aggregates can be later developed into retinal cells using BMP.  Amit and Smith detail methods of expanding undifferentiated pluripotent stem cells.  Paul also teaches differentiation agents (PKC inhibitors) which can be used to maintain pluripotent cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR


Claims 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Nakano II (WO 2015/068505)—English translation US 20160264936 will be referred to in the rejection since examiner is not comfortably fluent in Japanese, and Theunissen “Systematic Identification of Culture Conditions for Induction and Maintenance of Naïve Human Pluripotency” 

Nakano, Amit, Smith, and Nakano II apply as above to teach claim 1.  None of the references mention the use of a BRAF inhibitor/SB590885 to maintain pluripotency and maintain cells in an undifferentiated state.  However, Theunissen teaches the use of a BRAF inhibitor/SB590885 to maintain pluripotency (Theunissen on Page 475, Identification of Compounds that Maintain Naïve Reporter Activity upon Transgene withdrawal Section).  An artisan would have been motivated to have added a BRAF inhibitor to the expansion maintenance processes taught specifically by Smith in order to help maintain cells in an undifferentiated state.  There would be a high expectation for success because Theunissen teaches that the factor can be added in order to maintain the cells in a pluripotent state (Page 475).  Because cells are maintained in a pluripotent state, there would be a high expectation for success.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Nakano II states that these aggregates can be later developed into retinal cells using BMP.  Amit and Smith detail methods of expanding undifferentiated pluripotent stem cells.  Theunissen teaches the use of a BRAF inhibitor/SB590885 to maintain pluripotency.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR



Claim(s) 1,3,6-9,15-19,21,24-25,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Du “Regulation of Retinal Progenitor Cell Differentiation by Bone Morphogenic Protein 4 is Mediated by the Smad/Id Cascade” Investigative Ophthalmology and Visual Science, July 2010, Vol 51, No. 7 in view of Nakano et al. aka Nakano I (WO2013/077425) mentioned in the IDS, translation in US2014/0341864), Smith (US 20100041137),

	Du teaches maintaining and/or expanding mammalian  pluripotent stem cells in absence of a feeder cell for a period of 6 to 7 days in a medium comprising a factor maintaining an undifferentiated state (bFGF), wherein the medium does not contain a MEK inhibitor (Page 3766, RPC Culture) as in instant 1(1),8-9, dispersing the cells after a maintenance/expansion step and culturing the dispersed cells in suspension to form cell aggregates.  The reference does not state that the aggregates form within 72 hours and that they are uniform aggregates; however, they inherently would be since they are cultured under the same conditions as applicants’ invention (Page 3766, RPC Culture) as in instant Claim 1(3), culturing the aggregates obtained in the third step in suspension in the presence of a BMP signal transduction pathway activating substance to obtain retinal cells, wherein the BMP signal transduction pathway substance is added to the medium at a point between day 6-7 from the start of the third step (Page 3766, Differentiation of RPCs) as in instant Claim 1(4).
	Du does not teach a second maintenance/expansion step involving culturing the pluripotent stem cells in the absence of a feeder cell for a period of not less than 4 days and not exceeding 30 days in a medium with a factor for maintaining an undifferentiated state, a MEK inhibitor, and wherein the medium does not contain a TGF-β family signal transduction pathway inhibitor.  
	However, Smith teaches culturing pluripotent stem cells in the absence of a feeder cell for a period of not less than 4 days and not exceeding 30 days in a medium comprising a factor for maintaining an undifferentiated state such as a GSK3 inhibitor and a MEK inhibitor, wherein the medium does not require a TGF-beta inhibitor (Abstract, Paragraphs 9-10, Paragraph 13, Paragraph 30, Paragraph 71) 
An artisan would have been motivated to have utilized the teachings in Smith because Smith teaches that the purpose of its expansion/maintenance medium is to “ameliorate problems in the art, e.g. to provide alternative or improved, methods of culturing and culture media suitable for pluripotent stem cells, which are capable of supporting self-renewal of said stem cells for many passages (Paragraph 8 of Smith).  A further objective of the invention is to provide an alternative culturing system that permits maintenance of a pluripotent stem cell culture in vitro until differentiation of the cells can be induced in a controlled manner (Paragraph 8 of Smith).  An artisan would have been motivated to have combined the teachings of Smith with those of Du since it further increases the number of pluripotent stem cells which can be further used in the differentiation processes of Du as in instant Claim 1(Step 2)
	Du does not teach providing a floating culture in serum free medium that contains a substance that is capable of inhibiting the Wnt signal pathway to help form uniform cell aggregates.  However, such a step is taught by Nakano I.  An artisan would have been motivated to have included the serum free medium of Nakano I when culturing cells because it successfully forms aggregates which can be later differentiated into retinal cells (Paragraphs 63-74).  Nakano teaches the limitations of step (3) of the claimed method.  Paragraphs 69 and 72 state that cells are dispersed in the floating culture medium to form aggregates.  Paragraph 73 states that aggregates can be formed within 24 hours, more preferably 12 hours.  Paragraph 73 clearly states that the aggregates are uniform as in instant Claim 1(step 3)
	Claim 1(4) requires that the aggregates be cultured in the absence of a basement membrane preparation.  When the aggregates of Du are exposed to BMP signal transduction pathway activating substance, a basement membrane preparation is present.  However, Nakano I teaches that retinal cells can be developed in a floating culture (Paragraph 83).  An artisan would have been motivated to have used a floating culture method to develop retinal cells since Nakano teaches it is another method to develop retinal cells (Paragraphs 83-92).  Because Nakano teaches that retinal cells can be developed using such a culture method, there would have been a high expectation for success as in instant Claim 1(step 4).
Dependent Claims taught by Du
 wherein the culture period is 4-6 days in the second step (Page 3766, RPC Culture) as in instant Claim 6,  Du teaches that the second step is performed using an adhesion culture method because the cells can attach to a flask and thus this can be considered an adhesion culture method (Page 3766, RPC Culture) as in instant Claim 7, wherein the factor for maintaining an undifferentiated state is  FGF signal transduction pathway activating substance (Page 3766, RPC Culture) as in instant Claim 8, wherein the FGF signal transduction pathway activating substance is b FGF (Page 3766, RPC Culture) as in instant Claim 9, wherein the BMP signal transduction pathway activating substance is BMP4 (Page 3766, Differentiation of RPCs) as in instant Claims 17-18, BMP signal transduction pathway activating substance is added to the medium at day 6 (Page 3766, Differentiation of RPCs) as in instant Claim 21, pluripotent cells of Du are the same as IPS cells structurally and functionally (Page 3766, RPC Culture) as in instant Claims 24, wherein the medium in the second step does not further contain a sonic hedgehog signal transduction pathway activating substance (Page 3766, RPC Culture) as in instant Claim 31, wherein in the fourth step, the aggregates are in the presence of BMP-signal transduction pathway activating substance until the cell expresses a Pax6 and/or a Chx10 gene (Figure 3) as in instant Claim 32.
Dependent Claims taught by Nakano I
  Nakano teaches differentiating pluripotent stem cells into retinal cells.  Nakano uses a Sonic hedgehog transduction pathway activating substances such as SAG (Paragraph [100] in serum free medium (Abstract) during aggregate formation  as in instant Claims 15-16.  The amount of sonic hedgehog that can be used includes 10 nM to 1µM ([Paragraph 100]) as in instant Claim 19.  Regarding 24-25--Paragraph 33 details that the stem cells used can be induced pluripotent stem cells.  Claim 6 specifically mentions that the cells may be from a human source.  
Dependent Claims taught by Smith
Smith teaches that the second step is performed under serum free conditions (Abstract) as in instant Claim 3.
The purpose of the Smith/Du expansions steps mentioned are to maintain and expand pluripotent stem cells.  Therefore, it would make sense to carry out the culture as long as needed in order to generate the number of cells desired for the aggregation portion of the culture process.  Therefore, it would be obvious to culture the cells in Smith’s medium for 4-6 days in order to generate the desired number of cells for the aggregation process of Du as in instant Claim 6
Smith teaches wherein the second step is performed with an adhesion culture method (Paragraph 72) as in instant Claim 7. Smith does not further contain a Sonic hedgehog signal transduction pathway activating substance as in instant Claim 31
MPEP § 2144.05 (II) states the following Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time the references were effectively filed to try a finite possible concentrations of the amount of hedgehog signal transduction pathway activating substance used, the length of time the cells are exposed to a BMP signal transduction pathway activating substance, and the length of time cells are exposed to undifferentiation factors through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations and duration of exposure because determining such factors was long established in the art as demonstrated by Nakano I, 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Du states that these aggregates can be later developed into retinal cells using BMP.  




Claims 1,10,13-14are rejected under 35 U.S.C. 103 as being unpatentable over Du “Regulation of Retinal Progenitor Cell Differentiation by Bone Morphogenic Protein 4 is Mediated by the Smad/Id Cascade” Investigative Ophthalmology and Visual Science, July 2010, Vol 51, No. 7 in view of Nakano/Nakano I et al. WO2013/077425 (IDS, translation in US2014/0341864), 

Du, Nakano I, pluripotency was taught in Valamehr (Paragraphs 15 and  19).  An artisan would have been motivated to have included PD0325901 (a MEK inhibitor) and a ROCK inhibitor with the medium taught by Smith since these agents prevent cells from further differentiating.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Du states that these aggregates can be later developed into retinal cells using BMP.  


Claims 1-2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Du “Regulation of Retinal Progenitor Cell Differentiation by Bone Morphogenic Protein 4 is Mediated by the Smad/Id Cascade” Investigative Ophthalmology and Visual Science, July 2010, Vol 51, No. 7  in view of Nakano et al./Nakano I WO2013/077425 (IDS, translation in US2014/0341864), 

Du, Nakano, such as pluripotent stem cells in a undifferentiated state (background of Paul).  A preferred embodiment is Go6983 which maintains pluripotency of cells (Brief Description of Drawings).  An artisan would have been motivated to have combined a PKC inhibitor with the medium of Smith because the PKC inhibitor would help to maintain the pluripotency of the cells.  Because the reference teaches that PKC inhibitors help to prevent differentiation, there would be a high expectation for success.



The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Du states that these aggregates can become retinal cells.  Smith details methods of expanding undifferentiated pluripotent stem cells.  Paul also teaches differentiation agents (PKC inhibitors) which can be used to maintain pluripotent cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR




Claims 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Du “Regulation of Retinal Progenitor Cell Differentiation by Bone Morphogenic Protein 4 is Mediated by the Smad/Id Cascade” Investigative Ophthalmology and Visual Science, July 2010, Vol 51, No. 7  in view of Nakano et al./Nakano I WO2013/077425 (IDS, translation in US2014/0341864) in view of  

Du, Nakano I, 




The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the time invention.

In the present situation, rationales A,B,E,F are applicable.  Nakano I teaches developing aggregates and Du states that these aggregates can be later developed into retinal cells using BMP.  



Conclusion
All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632